    Case 4:19-cv-00322-A Document 1-10 Filed 04/22/19                           Page 1 of 1 PageID 22



                   THOMAS A. WILDER, DISTRICT CLERK
                      TARRANT COUNTY SERVICE REQUEST FORM

                 Cause No: 141 305850 19
Style of Case:Lisa Biron v. FMC Carswell Warden Jody Upton; FMC c.arswell · Psychologist
•                  Leticia A. Armstrong; FMC Carswell Psychologist E. Doxon·

Please reference the District Clerk web page, www.tarrantcounty.com/DistrictClerk/Forms for the following
forms: Abstracts, Executions, Subpoenas.

Choose the type of service documents for issuance and select the type and quantity of issuance(s)
needed. *For electronic service, service document will be e-mailed to you for you to attach documents
and have party served.

   X    ICheck box if you would like the District Clerk's Office to make copies for your serv'i. (a~':>                 4 ;~- '"· ... _ ~-
           $.50 per page per pleading for copies for service)                                    ~         ~    ,;,n
                                                                                              s:-?·..,;~   .-   ~ /4
Title of Pleading to be Served:           Civil Complaint                                      ;~:;:}.  '<P ~:,;;if_
Date Pleading Filed:            1/31/2019                                                       --~>01 <~              ~&
Return to (e-Service ONLY):                                                                       C',:r7 ~ ·c;:.
                                  (Name and e-mail address)                                         ,~_J.~~     ~      ~
                                                                                                     \-\<__..    --
Quantity        Type of Service             TC              Alternative Service       Certified- -~ttt1ectrdhic
                                          Constable (Private Process or Out of County) Mail · ·-:service
           Citation by Publication
           Citation by Posting
           Citation
           TRO
           Show Cause
           Capias
           Arrest Warrant
           Protective Order
           Writ of Habeas
           Writ of Attachment
           Bench Warrant
           Writ of Garnishment
           Writ of Permanent lniunctior
           Writ of Temporary Injunction



Name of Party to be served: Warden ,T. Upton                        Service Type: r.nm::t-qhl,,.
Address for Service: EMC C.arsweJ 1, Fort Worth, TX                 Party Type: t:hTi 1 nof~;-;.--?z.-...

Name of Party to be served: Leticia Armstrong                      Service Type: _Co_n_s_t_a_b_l_e_ _ _ _ _ _-1
Address for Service:   EMC Carswell, Fort Worth, TX                Party .Type:   r.; ,:,; 1 nof~7':.-t::;-...
Name of Party:              E. Dixon                               Service Type: Constable
Address fnr           'ce: FMC Carswell. Fort Worth.               TX Partv Tvoe: Civil Defendant

PERSON REQUESTING SERVICE:
NAME:   Lisa A. Biron (Reg.# 12775-049)
MAILING ADDRESS: FCI WasecaJ P.O. Box 1731, Waseca, MN 56093
PHONE NO: (507) 835-8972                       FAX NO.: _....:;.;N:.c...;;/A;.;;,___ _ _ _ _ __
EMAILADDRESS:    N/A
                     -------------------------------                                             Revised 06/04/2018
